





Exhibit 10.1

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is dated as of 6th June, 2017
(“Agreement Date”), by and between (a) Accurexa Inc. (“ACCUREXA”), a company
incorporated in the Republic of the Marshall Islands (the “Marshall Islands”),
whose registered office and principal place of business is situated at Trust
Company Complex, Ajeltake Road, Majuro, Marshall Islands MH 96960; and (b)
Medisun Holdings Limited (“MEDISUN”), a company incorporated in the Hong Kong
Special Administrative Region (“Hong Kong”) of the People’s Republic of China
(“PRC”, together with Hong Kong, the Macau Special Administrative Region and
Taiwan, collectively, the “Greater China”), whose registered office and
principal place of business is situated at 25/F., Octa Tower, 8 Lam Chak Street,
Kowloon Bay, Hong Kong.  

Each of ACCUREXA and MEDISUN is referred to herein as a “Party” and
collectively, as the “Parties.”

BACKGROUND




A.

MEDISUN has developed a NK (Natural Killer) cell technology (the “NK cell
technology”) for the treatment of cancer.  The NK cell technology is currently
clinically used to treat cancer patients at MEDISUN’s clinical facilities.  

B.

MEDISUN desires to grant a license to ACCUREXA and ACCUREXA desires to be
granted a license from MEDISUN for the use of the NK cell technology upon the
terms, provisions, and conditions and for the consideration hereinafter set
forth.



C.

On April 18th, 2017, MEDISUN and ACCUREXA entered into a license agreement (the
“First License Agreement”) in relation to the grant of a license by MEDISUN to
ACCUREXA in relation to the NK cell technology in Greater China (as defined in
the First License Agreement).  The Board of Directors of each of ACCUREXA and
MEDISUN has determined that it is desirable to enter into this Agreement to
broaden the scope to the rest of the world.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto do
hereby represent, warrant, covenant, and agree as follows:




ARTICLE 1.
DEFINITIONS AND KEY TERMS

1.1.

License

.  Based upon the representations, warranties, and covenants and subject to the
terms, provisions, and conditions contained in this Agreement, at the Closing
(as defined below), MEDISUN hereby grants a non-exclusive license (the
“License”) to ACCUREXA to use the NK cell technology subject to the conditions
set forth herein commencing from the date of this Agreement until the
termination of the First License Agreement (the “Term”) to the rest of the world
(i.e. other than the Greater China and the United States, which are the licensed
region in the First License Agreement) (the “Further Licensed Region”).  For
avoidance of doubt, the License shall include the provision of relevant
technical advice and support from to time required by ACCUREXA during the Term.











--------------------------------------------------------------------------------







1.2.

Consideration

.  On the Closing Date (as defined below), ACCUREXA shall be granted the License
and in exchange issue and allot to MEDISUN (and/or its nominee(s) which is/are
its subsidiary(ies)) 30,000,000 shares of ACCUREXA’s common stock (the
“Consideration Shares”) as sole legal and beneficial owner without any lien or
encumbrances.

1.3.

Closing

.  The Closing shall take place immediately upon signing of this Agreement (the
“Closing Date”) at the registered office of MEDISUN (or such other location as
may be agreed by the Parties) and ACCUREXA shall deliver to MEDISUN the original
share certificate(s) registered in the name of MEDISUN (and/or its nominee(s)
which is/are its subsidiary(ies)) in respect of all the Consideration Shares;

1.4.

Termination of the License

.  In the occurrence of any of the following events, the License shall be
automatically terminate:

(a)

the Term as stated in this Agreement has expired (unless the Parties have agreed
to renew the term by a separate written agreement); or




(b)

any Parties be ordered to be wound-up or liquidated (or similar procedures), or
upon receipt of any petition (or similar document) for winding-up or liquidating
any Parties.




In the event that any Party (the “Breaching Party”) has breached any terms of
this Agreement, the other Party (the “Innocent Party”) may give written notice
to the Breaching Party, and in the event that Breaching Party cannot remedy the
breach(es) within 14 days of such notice, the Innocent Party may terminate the
License.




Upon Closing, it is contemplated that ACCUREXA shall remain as a subsidiary of
MEDISUN.  If ACCUREXA shall for any reasons cease to be a subsidiary of MEDISUN,
MEDISUN may give written notice of not less than 14 days to terminate the
License.




After the termination of the License, ACCUREXA shall immediately return or
destroy all documents and information in relation to the License upon demand by
MEDISUN.




1.5.

Post-Closing Matters

.  It is hereby agreed by the Parties that, upon Closing, so long as MEDISUN
remains as a shareholder of ACCUREXA holding not less than 30% of the entire
issued share capital of ACCUREXA, ACCUREXA shall use its best endeavor to ensure
that:

(a)

MEDISUN may nominate, appoint or terminate any person to become directors of
ACCUREXA, and ACCUREXA shall provide all necessary and reasonable assistance to
MEDISUN to complete such nomination, appointment and termination, subject to the
applicable laws and regulations and the constitutional document of ACCUREXA;




(c)

no subsidiary may be established by ACCUREXA without the prior written consent
of MEDISUN; and




(d)

no new common stock or shares nor any Share Instruments (as defined below) may
be issued or executed by ACCUREXA without the prior written consent of MEDISUN.




The rights and obligations in this Clause 1.5 shall be deemed to be repeated
upon Closing.  




For avoidance of doubt, the intention of entering into of this Agreement is to
extend the licensed region to cover the Further Licensed Region.  Thus, as far
as applicable, the post-closing obligations of





2

--------------------------------------------------------------------------------







the parties under the First License Agreement shall be continued to be effective
to cover the licensed region under the First License Agreement as well as the
Further Licensed Region.  Notwithstanding the entering of this Agreement, and
the entering of this Agreement shall not affect the terms of the First License
Agreement.




ARTICLE 2.
REPRESENTATIONS AND WARRANTIES BY ACCUREXA

ACCUREXA represents and warrants as follows to MEDISUN that, as at the Agreement
Date and for the period from the Agreement Date to the date of the Closing (both
dates inclusive):

2.1.

Organization, Standing and Power.  ACCUREXA is and shall be duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has the corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted.

2.2.

Authority; Execution and Delivery; Enforceability.  ACCUREXA has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement (the “Transactions”).
 The execution and delivery by ACCUREXA of this Agreement and the consummation
of the Transactions have been duly authorized and approved by its Board of
Directors and no other corporate proceedings on the part of any of them are
necessary to authorize this Agreement and the Transactions.  When executed and
delivered, this Agreement will be enforceable against ACCUREXA in accordance
with its terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally.

2.3.

No Conflicts; Consents.  The execution and delivery by ACCUREXA of this
Agreement does not, and the consummation of the Transactions and compliance with
the terms hereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any lien or
encumbrance upon any of the properties or assets of the Company.  

2.4.

Compliance with Applicable Laws and Licenses.  ACCUREXA has conducted its
business and operations in compliance with all applicable Laws, and ACCUREXA has
obtained all required licenses, consents, registrations, authorities and permits
for operating its businesses, and ACCUREXA is not aware of any circumstances
which may have arisen which may cause such licenses, consents, registrations,
authorities and permits be revoked or not be renewed.

2.5.

Title of the Consideration Shares.  The Consideration Shares shall be duly and
validly issued and allotted to MEDISUN (and/or its nominee(s) which is/are its
subsidiary(ies)), fully paid and nonassessable, free and clear of all liens, and
when issued and allotted, such Consideration Shares shall be freely
transferable.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES BY MEDISUN

MEDISUN represents and warrants as follows to ACCUREXA as at the date of this
Agreement:





3

--------------------------------------------------------------------------------







3.1.

Organization; Authority

.  MEDISUN is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The execution, delivery and performance by MEDISUN of the
transactions contemplated by this Agreement has been duly authorized by all
necessary corporate action, on the part of MEDISUN.  This Agreement has been
duly executed by MEDISUN, and when delivered by MEDISUN in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
MEDISUN, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

3.2.

Knowledge and Experience. MEDISUN has such knowledge and experience in financial
and business matters so as to be capable of evaluating and understanding, and
has evaluated and understood, the merits and risks of licensing the NK cell
technology.  

ARTICLE 4.
MISCELLANEOUS

4.1.

Fees and Expenses

.  Each Party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
Party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement, save and except that any fee and cost for issuing
and allotting the Consideration Shares as contemplated under this Agreement
shall be borne by ACCUREXA.

4.2.

Indemnification

. Both Parties hereby indemnify and hold harmless on demand each other, its
holding companies and subsidiaries, and their respective directors, officers,
employees, advisers and agents (each, an “indemnified party”) from and against
all actions, claims (whether or not any such claim involves or results in any
actions or proceedings) and proceedings from time to time threatened or made
against, and all liabilities, damages, losses, costs or expenses (including
legal fees and expenses) (together “Losses”) suffered or made or incurred
(including, without limitation, all Losses suffered or made or incurred arising
out of or in connection with the investigation, preparation, defence or
settlement of any such actions, claims and proceedings commenced or threatened,
or the enforcement of such settlement or any judgment obtained in respect of any
such actions, claims and proceedings) and any other Losses whatsoever and
howsoever sustained, suffered, made, incurred or payable, by such indemnified
party arising out of or in connection with (a) the License; (b) the issue and
allotment of the Consideration Shares; (c) any breach or alleged breach on the
part of ACCUREXA of any of the provisions of this Agreement or any other
Transaction Documents, as applicable; (d) any of the representations, warranties
and statements contained in this Agreement or any of the other Transaction
Documents, as applicable being untrue, inaccurate, incomplete or misleading in
any respect of having been breached; (e) any act or omission of ACCUREXA in
relation to the License and/or the issue and allotment of the Consideration
Shares; or (f) the issue and allotment of the Consideration Shares being, or
being alleged to be, in violation of the requirements of any applicable laws,
rules or regulations or any conditions or terms of any approvals in connection
therewith.

4.3.

Entire Agreement

. This Agreement contains the entire agreement of the Parties relating to the
subject matter hereof.  This Agreement and its terms may not be changed orally
but only by an agreement in writing signed by the Party against whom enforcement
of any waiver, change, modification, extension or discharge is sought.     





4

--------------------------------------------------------------------------------







4.4.

Amendments; Waivers; No Additional Consideration

.  No provision of this Agreement may be waived or amended except in a written
instrument signed by ACCUREXA and MEDISUN.  No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either Party to exercise any right hereunder in
any manner impair the exercise of any such right.

4.5.

Construction

.  The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.  The language used in this Agreement will be deemed to be the language
chosen by the Parties to express their mutual intent, and no rules of strict
construction will be applied against any Party.  This Agreement shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.

4.6.

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the Parties
and their successors and permitted assigns.  

4.7.

Professional Advice

.  The Parties to this Agreement have been advised to seek independent
professional and legal advice prior to the entering into of this Agreement.  The
Parties hereby further acknowledge and confirm that the professional and legal
advisors engaged or employed by one Party shall not represent or act for the
other Party.

4.8.

No Third-Party Beneficiaries

.  This Agreement is intended for the benefit of the Parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.  It is hereby
expressly stated that the Contracts (Rights of Third Parties) Ordinance (Chapter
623 of the laws of Hong Kong) shall not apply in this Agreement.

4.9.

Governing Law

.  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the Republic of the Marshall Islands, and the
Parties hereby submit to the non-exclusive jurisdiction of the courts of the
Republic of the Marshall Islands.

4.10.

Execution

.  This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each Party and delivered to the
other Party, it being understood that both Parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile or email
transmission, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email signature page were an original
thereof.

4.11.

Severability

.  If any provision of this Agreement is held to be invalid or unenforceable in
any respect, the validity and enforceability of the remaining terms and
provisions of this Agreement shall not in any way be affected or impaired
thereby and the Parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Agreement.




 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]





5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.




ACCUREXA INC.




 

By: /s/ Sophia Yaqi Sun         
Name:  Sophia Yaqi Sun 
Title:  President & CEO

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
MEDISUN SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




-

IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.




MEDISUN HOLDINGS LIMITED

 

By:

 /s/ Lisha Huang    
Name: Lisha Huang
Title:  Director

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





















